Citation Nr: 1619671	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  12-20 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran had active service from January 1945 to December 1946.  He died in March 2011.  The appellant is an administrator for a health care provider, Heritage Woods of Sterling, who provided care for the Veteran.  

This matter comes before the Board of Veterans' Appeals  (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


REMAND

The appellant is an administrator for a health care provider, Heritage Woods of Sterling (HWS), who states that HWS cared for the Veteran for about 15 months prior to his death and that they charged him at less than a full rate because he was awaiting benefits from VA based on a claim for special monthly pension based on the need for aid and attendance.  See 38 U.S.C.A. § 1521 (West 2014 & Supp. 2015); 38 C.F.R. § 3.351 (2015).  She states that HWS eventually had to transfer the Veteran to a nursing home due to his inability to pay.  

It was further argued that compensation could not be obtained from the Veteran's estate, as he did not have one.  See appellant's notice of disagreement (VA Form 21-4138), received in November 2011; appellant's appeal (VA Form 9) received in August 2012.  

In the appellant's appeal (VA Form 9) received in August 2012, a videoconference hearing was requested before a Veterans Law Judge at the RO.  

In March 2016, the appellant was sent a notice that a videoconference hearing was scheduled at the RO in Chicago, Illinois, for April 22, 2016. 

On April 4, 2016, a request was received from the appellant in which it was stated that she could not attend the hearing because of a state regulatory agency inspection.  

It was requested that the hearing be rescheduled.  See VA Form 27-0820, received in April 4, 2016.  

Good cause to schedule that hearing has been shown and the appellant's motion to schedule another Board hearing is granted.  38 C.F.R. §§ 20.700, 20.702 (2015).

The Board has granted the motion to schedule a hearing in connection with the appeal.  A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2015).  Accordingly, a remand to the RO for the requested videoconference hearing is warranted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a videoconference hearing before a member of the Board at the Chicago, Illinois, VA RO in accordance with 38 C.F.R. § 20.704, in the order that the request was received.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




